Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 7/7/2021, has been entered into the record. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 5-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2018/0317296 A1), hereafter referred to as Chen.

As to claim 1, Chen discloses a white light emitting module that emits a third white light (fig 4A, module 300 emitting third white light B3), comprising:
a first light emitting package that emits a first white light (fig 4A, P23 is considered to be the first package which emits combined light L23 made up of W1 and W3); and
a second light emitting package that emits a second white light (fig 4A, P13 is considered to be the second package which emits combined 
wherein the first light emitting package (P23) includes:
a first light emitting device (fig 4A, device D1) that emits a first blue light having a first peak wavelength ([0105]); and
a first wavelength conversion part (D32) that encapsulates the first light emitting device (D1) and converts at least a portion of a wavelength of the first blue light into the first white light ([0105]), 
wherein the second light emitting package (P13) includes:
a second light emitting device (D1) that emits a second blue light ([0105]); 
a third light emitting device (D31) that emits a third blue light ([0105]), the second blue light having the first peak wavelength (W1 is from the same diode device D1 the same as package P23) and the third blue light having a second peak wavelength (W3 is from the diode device D31); and
a second wavelength conversion part (D2) that encapsulates the second light emitting device (D1) and the third light emitting device (D31), the second wavelength conversion part (D2) converting at least a portion of 
wherein the first peak wavelength is between 445 nm and 455 nm ([0105] W1 is between 420 and 480).  Chen does not explicitly disclose that the second peak wavelength is between 465 nm and 495 nm, however, Chen does suggest that the second peak wavelength is made by a blue LED wrapped in yellow phosphor ([0105] and [0160]).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the optimum blue light wavelength for the improved output of the light apparatus 300 based on the efficiency of the light emitting device and the desired CS/P value for the mixed light B3. 
Chen does not explicitly disclose the color temperatures for the first white light and the second white light.  
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first white light (fig 4A, 
The specific claimed color temperature ranges, absent any criticality, is only considered to be the “optimum” color range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the light outputs L13 and L23 are mixed for the output B3 shown in figure 4A are used to adjust the CS/P value.
Chen does not explicitly disclose wherein the third white light has a relative intensity ranging from 0.2 to 1.1 of the second peak wavelength with respect to the first peak wavelength. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the control unit to adjust the light such that the third white light has a relative intensity ranging from 0.2 to 1.1 of the second peak wavelength with respect to the first peak wavelength so that the optimum light output is emitted for each environment, for example the circadian stimulus is matched with the color temperature to inhibit the secretion of melatonin (see background section of Chen).  

As to claim 5, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the first wavelength conversion part includes:
a third wavelength conversion material that converts at least a portion of the first blue light and then emits light having a third peak wavelength between 520 nm and 560 nm, the third wavelength conversion material including at least one green phosphor selected from (Ga, Gd, Y)2Al5O12:Ce, 3Si6Ni:Ce, Eu-doped (Sr, Ca, Ba)Si2O2N2:Eu, or any combination thereof; and
a fourth wavelength conversion material that converts at least a portion of the first blue light and then emits light having a fourth peak wavelength between 600 nm and 645 nm, the fourth wavelength conversion material including at least one red phosphor selected from (Sr, Ca)AlSiN3:Eu, CaAlSiN3:Eu, KxSiFy:Mn, or any combination thereof.
The Examiner takes Official Notice that these claimed phosphors are well known and understood phosphors used in wavelength conversion material layers. 
Furthermore, Chen does disclose that the wavelength conversion material may include at least one phosphor ([0013]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a combination of the claimed well known phosphor materials to adjust the light emission of the device to output light of desired wavelength. 

As to claim 6, Chen discloses the white light emitting module of claim 1 (paragraphs above),

Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange the linear distance of the third white light of Chen to between -0.001 to -0.035 since this is considered to be the optimum range that would have been obvious to select based on the observed light output of the device for the particular lighting solution and environment. 

As to claim 7, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not explicitly disclose wherein a color temperature of the third white light, is 3,000 K to 10,000 K, and the third white light has a relative intensity ranging from 0.9 to 1.1 of the second peak wavelength with respect to the first peak wavelength.
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).

The specific claimed color temperature ranges, absent any criticality, is only considered to be the “optimum” color range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the light outputs L13 and L23 are mixed for the output B3 shown in figure 4A are used to adjust the CS/P value.
Furthermore, Chen does disclose in figures 4B-C the relative intensity and the optical wavelength according to the light source with a color temperature of 6500K and 3000K, respectively. 


As to claim 8, Chen discloses the white light emitting module of claim 7 (paragraphs above),
Chen does not explicitly disclose wherein the third white light has a relative intensity ranging from 0.3 to 1 of a fourth peak wavelength with respect to the first peak wavelength,
wherein the fourth peak wavelength is between 520 nm and 560 nm.
Nonetheless, the specific claimed relative intensity and peak wavelength ranges, absent any criticality, is only considered to be the “optimum” range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment 

As to claim 9, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the second wavelength conversion part includes:
a filth wavelength conversion material that converts at least a portion of each of the second blue light and the third blue light and then emits light having a fifth peak wavelength between 520 nm and 560 nm, the fifth wavelength conversion material including at least one green phosphor selected from (Ga, Gd, Y)2Al5O12:Ce, La3Si6Ni:Ce, Eu-doped (Sr, Ca, Ba)Si2O2N2:Eu, or any combination thereof; and
a sixth wavelength conversion material that converts at least a portion of each of the second blue light and the third blue light and then emits light having a sixth peak wavelength between 600 nrn and 645 nm, the sixth wavelength conversion material including at least one red phosphor 3:Eu, CaAlSiN3:Eu, KxSiFy:Mn, or any combination thereof. 
However, Chen does disclose that the wavelength conversion material may include at least one phosphor ([0013]).  
The Examiner takes Official Notice that these claimed phosphors are well known and understood phosphors used in wavelength conversion material layers. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a combination of the claimed well known phosphor materials to adjust the light emission of the device to output light of desired wavelength. 

As to claim 10, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen’s embodiment of figure 4A does not disclose a third light emitting package that emits a fourth white light, wherein a color temperature of the fourth white light is between the color temperature of the first white light and the color temperature of the second white light. 
Nonetheless, the embodiment of figure 5A discloses a third light emitting package D4, wherein the fourth white light is adjusted for the CS/P 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the fourth package in the embodiment of figure 4A so that the color mixing light B3 is improved with the CS/P value. 

As to claim 11, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the third white light has a relational expression of a peak wavelength ratio depending on an x-value in a CEE chromaticity diagram, the relational expression having a secondary coefficient ranging from -45 to -30, wherein the peak wavelength ratio is a value of the second peak wavelength with respect to the first peak wavelength of the third white light. 
Nonetheless, the specific claimed relational expression having a coefficient ranging from -45 to -30, absent any criticality, is only considered to be the “optimum” range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient 

As to claim 12, Chen discloses the white light emitting module of claim 11 (paragraphs above),
Chen does not explicitly disclose the color temperatures for the first white light and the second white light.  
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first white light (fig 4A, L23) between 2,000 K to 4,000 K and the second white light (L13) between 4,000 K to 7,000 K so that the mixed light shown in figure 4D at L13 with 6,500K and L23 at 3,000K so that the mixing of the light B3 is performed 

As to claim 18, Chen discloses a light emitting module (fig 4A, module 300 emitting third white light B3), comprising:
a first light emitting package (fig 4A, package P13) that emits a first white light ([0105]); and
a second light emitting package (P23) that emits a second white light having a different color temperature than the first white light ([0106]),
wherein the first light emitting package (P13) includes:
a first light emitting device (D31) that emits a first colored light ([0105]-[0106]); and 
a first wavelength conversion part (D2) that converts at least a portion of the first colored light into at least a portion of the first white light ([0105]-[0106]), and 
wherein the second light emitting package (P23) includes:
a second light emitting device (D1) that emits a second colored light ([0105]-[0106]); and 

Chen further discloses wherein the first peak wavelength and second peak wavelength is between 445 nm and 455 nm ([0105] W1 is between 420 and 480).  Chen does not explicitly disclose that the thrid peak wavelength is between 465 nm and 495 nm, however, Chen does suggest that the second peak wavelength is made by a blue LED wrapped in yellow phosphor ([0105] and [0160]).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the optimum blue light wavelength for the improved output of the light apparatus 300 based on the efficiency of the light emitting device and the desired CS/P value for the mixed light B3. 
Chen does not disclose a first Melanopic Daylight Equivalent Factor (MDEF) index.  
However, Chen discloses wherein the first light emitting package is configured to emit a first white light with a first CS/P value and the second light emitting package is configured to emit the second white light with a  second CS/P value ([0104]-[0108]). 


As to claim 19, Chen discloses the light emitting module of claim 18 (paragraphs above),
Chen further discloses a control unit (fig 2E, control unit 120) configured to Identify a daytime period and a nighttime period ([0101]), and to emit a first combination of the first white light and the second white light during the daytime period and a second combination of the first white light and the second white light during the nighttime period (fig 4D, L13 and L23), wherein the first combination comprises a lower ratio of the first white light to the second white light than the second combination ([0101]). 

As to claim 20, Chen discloses the light emitting module of claim 1 (paragraphs above),
.  

Allowable Subject Matter
Claims 13-17 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 13.  Specifically, the Applicant’s arguments on pages 13-14 of the response received 7/7/2021 are persuasive.  Dependent claims 14-17 are allowable because of their dependence from allowable independent claim 13.  

Pertinent Art
US Patent No. 10,018,776 B2 includes figure 10 that teaches a higher color temperature and independent control provided by the light modulation control unit 2.  
US Pub. No. 2020/0057339 and Patent No. 8,783,901 are relevant prior art. 
US Pub. No. 2011/0299277 figure 1 teaches the first and second light emitting packages that both include a blue LED that includes phosphors encapsulating to output white light and also has a filter on one package.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.

Applicant argued that the Chen reference does not teach or suggest “a third light emitting device that emits a third blue light having a second peak wavelength…[where] the second peak wavelength is between 465 nm and 495nm,” as recited in claim 1.  
Examiner agrees in part and disagrees in part.  Specifically, it is agreed that Chen does not disclose the second peak wavelength is between 465nm and 495nm.  However, the Examiner indicated that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the optimum blue light wavelength for the improved output of the light apparatus 300 based on the efficiency of the light emitting device and the desired CS/P value for the mixed light B3.  

Applicant further argued that Chen states that the beam W3 can be greater than 540 nm [0105] and states that the third sub-light beam W3 is a yellow light beam [0126].  
Examiner disagrees because the third sub-light beam W3 that Chen recites in paragraph [0105] “can be greater than 540 nm” is referring to the light output from the LED D1 through the conversion material D32 and 

Applicant argued that since the Federal Circuit has cited “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art” and the claimed ranges are not overlapped by Chen then there is no prima facie case of obviousness.  
Examiner disagrees because the Federal Circuit’s citation that a prima facie case of obviousness exists when the claimed ranges are overlapped with that of a reference does not mean that no obviousness exists when the claimed ranges are not overlapped.    

Applicant further argued that the Office Action has not shown that Chen can be relied on to teach the claimed third blue light in general because LEDs that emit blue light are distinct from LEDs that emit yellow light.  One cannot simply adjust the output of a yellow LED to make it emit blue light.  Therefore, one could not, through reasonable experimentation, arrive at the apparatus described in claim 1 by optimizing the device described in Chen.  Furthermore, blue LEDs can be manufactured more economically than yellow LEDs in the apparatus described in claim 1 proves an advantage that is not achieved by a device in Chen. 
Examiner disagrees because it is within the skill of one of ordinary skill in the art to choose the preferred LED to create the apparatus with the optimum light output based on the efficiency of the light emitting device and the desired CS/P value for the mixed light.  Furthermore, as discussed, above, Chen does not teach or suggest a yellow LED anywhere in the application.  Instead, Chen discloses throughout its disclosure that a blue LED is wrapped with a yellow phosphor.  As the Applicant has pointed out it would not have been obvious in view of Chen to use a yellow LED since blue LEDs can be manufactured more economically. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/2/2021